                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.24 Filed 12/16/20 Page 1 of 15




                                                         UNITED STATES OF AMERICA

                                                 IN THE WESTERN DISTRICT OF MICHIGAN

                          Holly Dexter, individually and as the                         File No. 1:20-cv-1196
                          Personal Representative of the Estate of
                          Danielle Dexter,
                                 Plaintiffs,
                                                                                        Hon. Janet T. Neff
                          v.                                                            District Court Judge

                          John Michael Moody, Robert Gillentine,
                          Eaton County, a municipal corporation
                          organized under the laws of the State of
                          Michigan,
                                 Defendants.
                          ___________________________________________________________________/
                          Brendon Basiga P69369
                          Lead Counsel for Plaintiff
                          2133 University Park Dr., Suite 200
                          Okemos, MI 48864
                          (517) 708-6343

                          J. Nicholas Bostic P40653
                          Co-Counsel for Plaintiff
                          909 N. Washington Ave.
                          Lansing, MI 48906
                          (517) 706-0132
                          __________________________________________________________________/

                                                      COMPLAINT AND JURY DEMAND

                                    Plaintiff, for her complaint, states:

                               1. This is a civil action seeking money damages and equitable relief for violations of
   Basiga Law
    Firm, PC              the United States Constitution and federal statutes under 42 U.S.C. §1983 and state law

2133 University Park Dr   claims.
      Suite 200
  Okemos, MI 48864
                               2. Plaintiff is, and at all relevant times was, a competent adult and a resident of
  P: 517.708.7830
  F: 517.913.6343         Ingham County in the State of Michigan.

                               3. Defendant John Michael Moody at all times relevant to this complaint was a

                                                                     Page 1 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.25 Filed 12/16/20 Page 2 of 15




                          deputy sheriff for the Eaton County Sheriff’s Office. His county of residence is unknown

                          and his place of conducting business was Eaton County in the State of Michigan.

                            4.   Defendant Robert Gillentine at all times relevant to this complaint is a deputy

                          sheriff for Eaton County Sheriff’s Office. His county of residence is unknown and his

                          place of conducting business is Eaton County in the State of Michigan.

                            5.   Defendant Eaton County is a municipal corporation organized under the laws of

                          the State of Michigan doing its business in the Western District of Michigan.

                            6.   This cause of action arose in Eaton County in the Western District of Michigan.

                             7. At all times relevant to this matter, Defendant John Michael Moody was acting

                          under color of law and he was a government actor.

                             8. This Court has jurisdiction pursuant to 28 USC §§1331 and 1343(a)(4) for the

                          federal claims and 28 USC §1367(a) for the state law claims.

                                                          GENERAL ALLEGATIONS

                             9. Paragraphs 1-8 are incorporated herein by reference.

                             10. On June 17, 2019, Danielle had called her father and left a voicemail explaining

                          that she was really sorry and she had tried.

                             11. Danielle’s father called her back and they spoke but Danielle did not mention the

                          voicemail.
   Basiga Law
    Firm, PC                 12. During the call, Danielle’s statements scattered over several topics.

2133 University Park Dr      13. Plaintiff spoke to Danielle’s maternal grandmother who reported to Plaintiff that
      Suite 200
  Okemos, MI 48864
                          she had spoken on the phone to Danielle.
  P: 517.708.7830
  F: 517.913.6343            14. During the call, Danielle’s statements scattered over several topics.

                             15. Plaintiff then called Danielle on the telephone Danielle spoke of possibly

                                                                 Page 2 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.26 Filed 12/16/20 Page 3 of 15




                          admitting herself to Glasshouse.

                             16. Plaintiff had additional phone calls with her husband and her mother who had

                          both spoken with Danielle and learned that she had locked her keys in her car.

                             17. Plaintiff then again called Danielle but could hardly understand her.

                             18. During this call, Plaintiff did hear Danielle mention “west side,” a car wash and

                          that she was on a mattress in a car wash.

                             19. Plaintiff asked her to keep talking but Danielle did not.

                             20. Plaintiff then drove to the West Saginaw area and initially went to the west side of

                          I-96/I-69 but did not find her.

                             21. Plaintiff then drove around the area of the Pure Sleep Store at 6700 W. Saginaw

                          Highway but did not locate Danielle’s car.

                             22. Plaintiff observed employees at the back of the store on a break and that

                          conversation revealed that Danielle was in the store on a mattress.

                             23. Plaintiff entered the store and spoke to Danielle but she was not coherent.

                             24. On June 17, 2019, Plaintiff called the Eaton County Central Dispatch and reported

                          that her daughter, decedent Danielle Dexter, was inside a mattress store at 6007 W.

                          Saginaw Highway (the Art Van Pure Sleep Store).

                             25. Plaintiff provided the following details to Central Dispatch at the times noted:
   Basiga Law
    Firm, PC                     a.      Call answered at 5:11:51 p.m.

2133 University Park Dr          b.      Danielle had probably overdosed at 5:13:22 p.m.
      Suite 200
  Okemos, MI 48864
                                 c.      Danielle had a knife at 5:13:22 p.m.
  P: 517.708.7830
  F: 517.913.6343                d.      Danielle was 30 years old, was conscious, and was breathing at 5:13:22

                             p.m.

                                                                Page 3 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.27 Filed 12/16/20 Page 4 of 15




                             26. During the call, the 911 operator asked about weapons and Plaintiff knew that

                          Danielle carried a knife so Plaintiff took it away from Danielle.

                             27. Plaintiff’s call was disconnected from Eaton County Central Dispatch at 5:13:38

                          p.m.

                             28. Defendant Moody was the first officer to arrive.

                             29. Defendant Moody arrived at 5:17:50 p.m. (Elapsed time was 5:59).

                             30. Radio communications from unknown sources provided the following

                          information to Central Dispatch at the times noted:

                                  a.     “They got knife away from her” and “mother is with her” at 5:14:17 p.m.

                                  b.     Danielle “was passed out in a bed” at 5:14:21 p.m.

                                  c.     “Guessing she’s OD’ on meth at 5:15:35 p.m.

                                  d.     Patient “is verbal” at 5:16:19 p.m.

                             31. Danielle was positioned so that her head was near the foot of the mattress and a

                          mattress protective pad was across the foot of the bed.

                             32. Danielle’s head was on the protective pad and her hands were under it.

                             33. Upon Defendant Moody’s arrival, he walked in the front (north) door of the

                          business and approached Plaintiff who was standing by the bed that Danielle was on.

                             34. Plaintiff observed that Defendant Moody’s demeanor was aggressive.
   Basiga Law
    Firm, PC                 35. Defendant Moody ordered Danielle to show her hands and she moved a little.

2133 University Park Dr      36. Defendant Moody then removed the protective pad by flinging it.
      Suite 200
  Okemos, MI 48864
                             37. Plaintiff did not see any objects but saw Danielle start to turn at which time
  P: 517.708.7830
  F: 517.913.6343         Defendant Moody started running out of the building leaving Plaintiff and Danielle where

                          he found them.

                                                                 Page 4 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.28 Filed 12/16/20 Page 5 of 15




                             38. As Defendant Moody reached the door, he yelled “she’s got a gun.”

                             39. Plaintiff then looked back down at Danielle and saw that she had been laying on a

                          gun under her stomach.

                             40. Plaintiff initially started to run to the back of the store but turned around to go

                          back to prevent Danielle from hurting herself.

                             41. Plaintiff grabbed Danielle’s arm and pulled on it because Danielle had pointed the

                          gun at Danielle’s head.

                             42. At one point in the struggle, Plaintiff’s hand slipped off of Danielle’s arm and the

                          gun discharged.

                             43. Danielle had shot herself in the head.

                             44. There had been three store employees in the building and they had moved to the

                          south of the building toward an employee entrance and the office area.

                             45. After the gun discharged, Plaintiff then walked to the south of the store and all of

                          them went outside.

                             46. At 5:19:32 p.m., Defendant Moody had informed Eaton County Central Dispatch

                          that he was taking cover behind the ambulance.

                             47. A few seconds after exiting the south door of the building, Plaintiff walked to the

                          west and then to the north along the side the building to where the police cars and
   Basiga Law
    Firm, PC              ambulance had parked.

2133 University Park Dr      48. Defendant Gillentine arrived in a separate patrol vehicle and was instructed by
      Suite 200
  Okemos, MI 48864
                          Defendant Moody to search Plaintiff as he also informed Defendant Gillentine that
  P: 517.708.7830
  F: 517.913.6343         Plaintiff was Danielle’s mother.

                             49. Defendant Gillentine walked directly from his patrol car and then immediately up

                                                                 Page 5 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.29 Filed 12/16/20 Page 6 of 15




                          to Plaintiff as she was crying hysterically, grabbed her wrists with each of his hands,

                          stood her up, turned her around, and performed a pat down search of her person with his

                          hands.

                             50. At 5:29:33 p.m., other law enforcement units made entry behind a ballistic shield

                          to discover Danielle in the same position with a pool of blood and a gunshot wound to the

                          head.

                             51. The medical examiner was summoned at 5:55:51 p.m.

                             52. Danielle Dexter was pronounced dead at the scene by the medical examiner.

                             53. No life-saving measures or treatment measures were undertaken by any first

                          responders.

                                              COUNT I – BREACH OF STATUTORY DUTY
                                            (MCL 330.1276 – persons appearing to be incapacitated)

                             54. Paragraphs 1-52 are incorporated herein by reference.

                             55. Defendant Moody had received training and was certified as a police officer in

                          the State of Michigan.

                             56. Defendant Moody had been informed that Danielle Dexter had overdosed on

                          some type of narcotic or methamphetamine.

                             57. Defendant Moody was aware that Danielle Dexter was not properly responding to
   Basiga Law             his verbal commands.
    Firm, PC
                             58. Defendant Moody knew that Danielle Dexter was being non-responsive during
2133 University Park Dr
      Suite 200           daytime hours while lying face down on a mattress for sale in a business open to the
  Okemos, MI 48864

  P: 517.708.7830         public.
  F: 517.913.6343




                                                                 Page 6 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.30 Filed 12/16/20 Page 7 of 15




                             59. Defendant Moody took no steps to determine why Danielle Dexter was being

                          non-responsive.

                             60. Defendant Moody took no steps to determine if Danielle Dexter was in need of

                          medical assistance.

                             61. All of the facts and circumstances available to Defendant Moody at the time he

                          left the presence of Plaintiff and Danielle Dexter indicated that Danielle Dexter was

                          incapacitated.

                             62. MCL 330.1276 mandates that an individual who appears to be incapacitated in a

                          public place shall be taken into protective custody.

                             63. Defendant Moody’s failure to investigate the condition of Danielle Dexter was a

                          breach of his statutory duty.

                             64. Defendant Moody’s fleeing from the scene was willful and wanton misconduct.

                             65. Defendant Moody’s fleeing from the scene demonstrated a deliberate indifference

                          to the health and safety of Danielle Dexter.

                             66. Defendant Moody’s fleeing from the scene demonstrated a deliberate indifference

                          to the health and safety of Holly Dexter and the other occupants of the building.

                             67. Defendant Moody’s conduct was the direct and proximate cause of the death of

                          Decedent Danielle Dexter.
   Basiga Law
    Firm, PC                 WHEREFORE, Plaintiff requests that this Court enter judgment in favor of Plaintiff

2133 University Park Dr   and against Defendant Moody in an amount not less than $1,500,000.00.
      Suite 200
  Okemos, MI 48864
                                                   COUNT II – SUBSTANTIVE DUE PROCESS
  P: 517.708.7830                               (42 U.S.C. §1983 – Fifth and Fourteenth Amendments)
  F: 517.913.6343
                             68. Paragraphs 1 through 66 above are incorporated herein by reference.



                                                                 Page 7 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.31 Filed 12/16/20 Page 8 of 15




                            69. Defendant Moody gave verbal orders to Danielle Dexter upon his approach to her

                          placed on the mattress.

                            70. Danielle Dexter made a small movement to submit to Defendant Moody’s

                          command.

                            71. Defendant Moody was aware of the information concerning Danielle Dexter’s

                          condition.

                            72. Defendant Moody was aware of his own observations of her slow responses and

                          lethargic movements.

                            73. The circumstances as presented created a special relationship between Defendant

                          Moody and Danielle Dexter.

                            74. MCL 330.1276 created a special relationship between Defendant Moody and

                          Danielle Dexter.

                            75. When Defendant Moody fled the scene, he was deliberately indifferent to his

                          special relationship with Danielle Dexter and the danger she posed to herself.

                            76. When Defendant Moody failed to determine the condition and needs of Danielle

                          Dexter, he was deliberately indifferent to his special relationship with Danielle Dexter

                          and the danger she posed to herself.

                            77. As of June 17, 2019, it was clearly established that a police officer’s deliberate
   Basiga Law
    Firm, PC              indifference to a citizen with whom he had a special relationship was a constitutional

2133 University Park Dr   violation.
      Suite 200
  Okemos, MI 48864
                            78. The deliberate indifference of Defendant Moody to Danielle Dexter was a direct
  P: 517.708.7830
  F: 517.913.6343         and proximate cause of the death of Danielle Dexter.




                                                                 Page 8 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.32 Filed 12/16/20 Page 9 of 15




                            WHEREFORE, Plaintiff requests this Honorable Court enter judgment for Plaintiff

                          and against Defendant Moody in an amount not less than $1,500,000.00.

                                                    COUNT III – UNLAWFUL SEARCH
                                                    (42 U.S.C. § 1983 - Fourth Amendment)

                             79. Paragraphs 1 through 78 above are incorporated herein by reference.

                             80. Defendant Moody and Defendant Gillentine did not have reasonable suspicion or

                          probable cause to believe that Holly Dexter was armed.

                             81. Defendant Moody and Defendant Gillentine did not have reasonable suspicion or

                          probable cause to believe that Holly Dexter was a danger to herself or anyone else.

                             82. Defendant Moody and Defendant Gillentine did not have reasonable suspicion or

                          probable cause to believe that Holly Dexter had committed any offense.

                             83. Defendant Gillentine’s pat down of Plaintiff Holly Dexter was a search.

                             84. Defendant Gillentine did not ask Plaintiff for consent and did not obtain consent.

                             85. Defendant Gillentine did not have any exception to the warrant requirement of the

                          Fourth Amendment.

                             86. Defendant Gillentine had no reasonable suspicion or probable cause to believe

                          that Plaintiff possessed any contraband or evidence.

                             87. The search of Plaintiff was unreasonable and a violation of her constitutional
   Basiga Law             rights under the Fourth Amendment to the United States Constitution.
    Firm, PC
                             88. As of June 2019, no reasonable police officer would have believed that either a
2133 University Park Dr
      Suite 200           pat-down or search of Plaintiff under the circumstances presented was lawful.
  Okemos, MI 48864

  P: 517.708.7830
  F: 517.913.6343




                                                                Page 9 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.33 Filed 12/16/20 Page 10 of 15




                             89. Holly Dexter was damaged by the conduct of Defendants Moody and Gillentine

                          in that she suffered anxiety, stress, embarrassment, fear, terror, and fright during the

                          invasion of her privacy.

                             WHEREFORE, Plaintiff requests that this Court enter judgment in her favor and

                          against Defendant Moody and Defendant Gillentine in an amount not less than

                          $25,000.00.

                                                      COUNT IV – UNLAWFUL SEIZURE
                                                      (42 U.S.C. §1983 – Fourth Amendment)

                             90. Paragraphs 1- 89 above are incorporated herein by reference.

                             91. Defendant Gillentine first encountered Plaintiff Holly Dexter while she was

                          sitting on the step of a rescue truck as she was crying hysterically with her hands partially

                          over her face.

                             92. Defendant Gillentine knew or should have known that Plaintiff Holly Dexter had

                          just witnessed Plaintiff’s daughter shoot herself in the head.

                             93. Defendant Gillentine told Plaintiff Holly Dexter to stand up and as he did so, he

                          took his hands and grabbed her wrists to pull her up from her sitting position.

                             94. Defendant Gillentine then turned Plaintiff around with her back to him and

                          conducted a pat down search of her person with his hands.
   Basiga Law                95. Plaintiff followed Defendant Gillentine’s verbal and physical direction and
    Firm, PC
                          complied.
2133 University Park Dr
      Suite 200              96. Defendant Gillentine had no reasonable suspicion or probable cause to believe
  Okemos, MI 48864

  P: 517.708.7830         that Plaintiff was armed.
  F: 517.913.6343




                                                                 Page 10 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.34 Filed 12/16/20 Page 11 of 15




                              97. Defendant Gillentine had no reasonable suspicion or probable cause to believe

                          that Holly Dexter was a threat to herself or anyone else.

                              98. Defendant Gillentine did not have a warrant or court order to touch, detain, or

                          arrest.

                              99. Defendant Gillentine did not have a reasonable suspicion or probable cause to

                          believe that Holly Dexter had committed any offense at the time he restrained her liberty.

                            100. Defendant Gillentine did not have a reasonable suspicion or probable cause to

                          believe that Holly Dexter was in possession of any evidence of any crime.

                            101. As of June 2019, it was clearly established that a police officer had to have a

                          warrant or reasonable suspicion or probable cause to believe that a person was

                          committing, had committed or was about to commit a crime before depriving them of

                          their liberty.

                            102. Under the circumstances, Defendant Gillentine arrested Plaintiff Holly Dexter.

                            103. Holly Dexter was damaged by the conduct of Defendant Gillentine in that she

                          suffered anxiety, stress, embarrassment, fear, terror, and fright.

                            104. Under the circumstances presented, Defendant Gillentine violated the Fourth

                          Amendment rights of Plaintiff Holly Dexter.

                              WHEREFORE, Plaintiff requests this Honorable Court enter judgment for Plaintiff
   Basiga Law
    Firm, PC              and against Defendant Gillentine in an amount not less than $25,000.00.

2133 University Park Dr                               COUNT V – FAILURE TO TRAIN
      Suite 200                              (42 U.S.C. §1983 – Fourth and Fourteenth Amendments)
  Okemos, MI 48864

  P: 517.708.7830            105. Paragraphs 1 through 104 above are incorporated herein by reference.
  F: 517.913.6343




                                                                 Page 11 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.35 Filed 12/16/20 Page 12 of 15




                             106. Defendant Moody obtained his certification to be a police officer in Michigan on

                          December 14, 2018.

                             107. Defendant Moody activated his certification with his employment by Defendant

                          Eaton County on January 14, 2019.

                             108. On June 17, 2019, Defendant Moody was assigned as a patrol deputy by the

                          Eaton County Sheriff.

                             109. On June 17, 2019, Defendant Moody was performing his assigned duties in a

                          one-person patrol unit.

                             110. On June 17, 2019, Defendant Moody responded to the dispatch concerning

                          Danielle Dexter and was the first officer to arrive.

                             111. Defendant Eaton County had not provided adequate training to Defendant Moody

                          before assigning him to full patrol duties without a field training officer, experienced

                          officer, or supervisor.

                             112. Defendant Eaton County had not provided adequate training to Defendant Moody

                          to prepare him to meet his obligations under MCL 333.1267 or the Fourteenth

                          Amendment.

                             113. Defendant Eaton County had not provided adequate training to Defendant Moody

                          to prepare him to meet his obligations under the Fourth Amendment regarding searches
   Basiga Law
    Firm, PC              or seizures of persons.

2133 University Park Dr      114. Responding to a call of an overdosed individual is a routine and expected task for
      Suite 200
  Okemos, MI 48864
                          a police officer.
  P: 517.708.7830
  F: 517.913.6343            115. The ability to recognize and assess incapacitated persons is a routine and

                          expected task for a police officer.

                                                                 Page 12 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.36 Filed 12/16/20 Page 13 of 15




                            116. Defendant Eaton County disregarded its obligations to have its deputies comply

                          with the Fourth Amendment.

                            117. Defendant Eaton County disregarded its obligations to have its deputies comply

                          with MCL 330.1276 and the Fourteenth Amendment.

                            118. The routine nature of the type of call at issue make the need for training in the

                          limitations of the Fourth Amendment obvious.

                            119. The routine nature of the type of call at issue make the need for training in the

                          assessment of incapacitated individuals obvious.

                            120. The obvious nature of the need for adequate training, the obvious nature of the

                          need, and the failure to train deputies to meet the obligations demonstrates a deliberate

                          indifference to the rights of Danielle Dexter and Plaintiff.

                            121. The failure to train Defendant Moody on the part of Defendant Eaton County was

                          a direct and proximate cause of injury to Danielle Dexter and to Plaintiff.

                            122. Defendant Moody’s conduct was the direct and proximate cause of the death of

                          Decedent Danielle Dexter.

                            123. Holly Dexter was damaged by the conduct of Defendants Moody and Gillentine

                          in that she suffered anxiety, stress, embarrassment, fear, terror, and fright during the

                          invasion of her privacy.
   Basiga Law
    Firm, PC                     WHEREFORE, Plaintiff requests this Honorable Court enter judgment for

2133 University Park Dr   Plaintiff and against Defendant Eaton County in an amount not less than $1,500,000.00.
      Suite 200
  Okemos, MI 48864
                                                             REQUEST FOR RELIEF
  P: 517.708.7830
  F: 517.913.6343             WHEREFORE, Plaintiff requests that judgment enter for Plaintiff and

                              1. against all Defendants as specified in the individual counts as asserted above;

                                                                 Page 13 of 15
                  Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.37 Filed 12/16/20 Page 14 of 15




                              2. against all individual Defendants for exemplary damages in an amount not less

                          than $100,000.00 each;

                              3. against all Defendants for attorney fees as allowed by 42 USC §1988;

                              4. against all Defendants for interest on the award to the date of filing of this

                          complaint;

                              5. grant such other relief as allowed by law.

                                                                  JURY DEMAND

                                 Plaintiff hereby demands trial by jury on all counts.



                          7/8/2020                                      /s/ Brendon Basiga
                          Date                                          Brendon Basiga (P69369)




   Basiga Law
    Firm, PC

2133 University Park Dr
      Suite 200
  Okemos, MI 48864

  P: 517.708.7830
  F: 517.913.6343




                                                                Page 14 of 15
Case 1:20-cv-01196-JTN-RSK ECF No. 6, PageID.38 Filed 12/16/20 Page 15 of 15
